Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 1 of 10 PageID #: 105




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


     JAMES W. TURNEY-BOZELL,

          Plaintiff,

     v.                                                            1:19-cv-02571-TWP-MJD

     EQUIFAX INFORMATION SERVICES,
     LLC. et al.,

          Defendant.


                                     CASE MANAGEMENT PLAN

 I.       Parties and Representatives

          A. Parties

             Plaintiff:                                      Defendant1:
             James W. Turney-Bozell                          Equifax Information Services LLC
          B. Representatives

                For Plaintiff:                            For Defendant:

     Nathan Charles Volheim                               Tameika L. Montgomery
     Taxiarchis Hatzidimitriadis                          Misty L. Peterson
     Sulaiman Law Group, Ltd.                             King & Spalding LLP
     2500 South Highland Avenue, Suite 200                1180 Peachtree Street NE
     Lombard, Illinois 60148                              Atlanta, GA 30309
     Phone: 630-575-8181                                  Tel: 404-572-4600
     Fax: 630-575-8188                                    Fax: 404-572-5100
     Email: nvolheim@sulaimanlaw.com                      tmontgomery@kslaw.com
     Email: thatz@sulaimanlaw.com                         mpeterson@kslaw.com


  II.     Jurisdiction and Statement of Claims


 1
   Litton Mortgage, Inc. has not been served with a copy of the Summons and Complaint. Plaintiff is currently
 working on serving them and will file an Amended Case Management Plan once Litton Mortgage, LLC has filed
 their appearance in the above captioned case.
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 2 of 10 PageID #: 106



        A.    Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and
              1337, as the action arises under the laws of the United States.

        B.    Plaintiff has brought a Complaint against Defendants which alleges violations of
              the Fair Credit Reporting Act (“FCRA”) under 15 U.S.C. §1681p et seq. related to
              Defendants’ credit reporting activity.

        C.     Equifax Information Services, LLC’s (“Equifax”) Position: Equifax is a
              consumer reporting agency, as that term is defined in the FCRA, and is regularly
              engaged in the preparation of consumer reports as defined by § 1681a(f). Equifax
              maintains reasonable procedures designed to assure the maximum possible
              accuracy of the information it reports about consumers. Equifax denies that it
              violated the FCRA in its handling of Plaintiff’s dispute(s), if any, and that it is
              liable to Plaintiff in any manner whatsoever. Even if Plaintiff has suffered any
              compensable damages, Equifax is not responsible for the injuries of which
              Plaintiff complains and is without fault concerning all claims and theories upon
              which Plaintiff relies.

 III.   Pretrial Pleadings and Disclosures

        A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              September 6, 2019.

        B.    Plaintiff shall file preliminary witness and exhibit lists on or before September
              13, 2019.

        C.    Defendant shall file preliminary witness and exhibit lists on or before September
              20, 2019.

        D.    All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before October 18, 2019.

        E.    Plaintiff shall serve Defendant (but not file with the Court) a statement of special
              damages, if any, and make a settlement demand, on or before September 13,
              2019. Defendant shall serve on the Plaintiff (but not file with the Court) a
              response thereto within 21 days after receipt of the demand. The parties shall
              forward copies of their settlement demands and responses when made to
              Magistrate Judge Dinsmore @ MJDinsmore@insd.uscourts.gov.

        F.    Except where governed by paragraph (G) below, expert witness disclosure
              deadlines shall conform to the following schedule: Plaintiff shall disclose the
              name, address, and vita of any expert witness, and shall serve the report required
              by Fed. R. Civ. P. 26(a)(2) on or before October 10, 2019. Defendant shall
              disclose the name, address, and vita of any expert witness, and shall serve the
              report required by Fed. R. Civ. P. 26(a)(2) on or before October 24, 2019; or if




                                                2
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 3 of 10 PageID #: 107



             Plaintiff has disclosed no experts, Defendant shall make its expert disclosure on
             or before October 24, 2019.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no later
             than 90 days prior to the dispositive motion deadline. If such expert disclosures
             are served the parties shall confer within 7 days to stipulate to a date for
             responsive disclosures (if any) and completion of expert discovery necessary for
             efficient resolution of the anticipated motion for summary judgment. The parties
             shall make good faith efforts to avoid requesting enlargements of the dispositive
             motions deadline and related briefing deadlines. Any proposed modifications of
             the CMP deadlines or briefing schedule must be approved by the court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections on or before February 28, 2020. Any party who wishes to
             preclude expert witness testimony at the summary judgment stage shall file any
             such objections with their responsive brief within the briefing schedule
             established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             April 24, 2020. This list should reflect the specific potential witnesses the party
             may call at trial. It is not sufficient for a party to simply incorporate by reference
             “any witness listed in discovery” or such general statements. The list of final
             witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.     Discovery of electronically stored information (“ESI”). The parties do not
             anticipate a large volume of ESI to be sought. To the extent that any ESI is
             sought, the parties agree that .pdf will be the format when applicable and that
             recorded calls will be produced in their stored audio format.

             In the event that a document protected by the attorney-client privilege, the
             attorney work product doctrine or other applicable privilege or protection is
             unintentionally produced by any party to this proceeding, the producing party may
             request that the document be returned. In the event that such a request is made,
             all parties to the litigation and their counsel shall promptly return all copies of the
             document in their possession, custody, or control to the producing party and shall
             not retain or make any copies of the document or any documents derived from
             such document. The producing party shall promptly identify the returned
             document on a privilege log. The unintentional disclosure of a privileged or
             otherwise protected document shall not constitute a waiver of the privilege or
             protection with respect to that document or any other documents involving the
             same or similar subject matter.




                                                3
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 4 of 10 PageID #: 108




               The parties believe that a protective order will likely be necessary regarding
               certain documentation requested and/or produced via discovery. The parties
               anticipate that if such an order is necessary regarding the production of
               confidential and proprietary information, then they will endeavor in good
               faith to execute an agreed confidentiality stipulation and/or protective order
               for approval by the Court.

 IV.    Discovery2 and Dispositive Motions

        A.     The parties anticipate filing cross-motions for summary judgment on the following
               issues: Whether Defendant’s conduct violated the FCRA.

               Depending on the information obtained in discovery, Equifax anticipates
               filing a motion for summary judgment on the issues of liability and/or
               damages.


        B.     On or before December 31, 2019 and consistent with the certification provisions
               of Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement
               of the claims or defenses it intends to prove at trial, stating specifically the legal
               theories upon which the claims or defenses are based

        C.     Select the track that best suits this case:

                  X     Track 2: Dispositive motions are expected and shall be filed by February
               25, 2020; non-expert witness discovery and discovery relating to liability issues
               shall be completed by December 24, 2019; expert witness discovery and
               discovery related to damages shall be completed by December 24, 2019. All
               remaining discovery shall be completed by no later than December 24, 2019.

               Absent leave of court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.     Pre-Trial/Settlement Conferences



        2
          The term “completed,” as used in Section IV.B, means that counsel must serve their
 discovery requests in sufficient time to receive responses before this deadline. Counsel may not
 serve discovery requests within the 30-day period before this deadline unless they seek leave of
 Court to serve a belated request and show good cause for the same. In such event, the proposed
 belated discovery request shall be filed with the motion, and the opposing party will receive it
 with service of the motion but need not respond to the same until such time as the Court grants
 the motion.



                                                   4
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 5 of 10 PageID #: 109



 At any time, any party may call the Judge's Staff to request a conference, or the Court may sua
 sponte schedule a conference at any time. The presumptive time for a settlement conference is
 no later than 30 days before the close of non-expert discovery. The parties are encouraged to
 request an earlier date if they believe the assistance of the Magistrate Judge would be helpful in
 achieving settlement. The parties recommend a settlement conference in November 2019.

 VI.    Trial Date

        The parties request a trial date in August 2020. The trial is by jury and is anticipated to
        take two (2) days.

 VII.   Referral to Magistrate Judge

        A.      Case. At this time, all parties DO NOT consent to refer this matter to the
                currently assigned Magistrate Judge pursuant to 28 U.S.C. 636(b) and Federal
                Rules of Civil Procedure 73 for all further proceedings including trial.

        B.      Motions. The parties may also consent to having the assigned Magistrate Judge
                rule on motions ordinarily handled by the District Judge, such as motions to
                dismiss, for summary judgment, or for remand. If all parties consent, they should
                file a joint stipulation to that effect. Partial consents are subject to the approval of
                the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.      TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
                parties shall:

                1.      File a list of trial witnesses, by name, who are actually expected to be
                        called to testify at trial. This list may not include any witnesses not on a
                        party’s final witness list filed pursuant to section III.I.

                2.      Number in sequential order all exhibits, including graphs, charts and the
                        like, that will be used during the trial. Provide the Court with a list of
                        these exhibits, including a description of each exhibit and the identifying
                        designation. Make the original exhibits available for inspection by
                        opposing counsel. Stipulations as to the authenticity and admissibility of
                        exhibits are encouraged to the greatest extent possible.

                3.      Submit all stipulations of facts in writing to the Court. Stipulations are
                        always encouraged so that at trial, counsel can concentrate on relevant
                        contested facts.

                4.      A party who intends to offer any depositions into evidence during the
                        party's case in chief shall prepare and file with the Court and copy to all
                        opposing parties either:




                                                   5
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 6 of 10 PageID #: 110




                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.    If a party has an objection to the deposition summary or to a designated
                   portion of a deposition that will be offered at trial, or if a party intends to
                   offer additional portions at trial in response to the opponent's designation,
                   and the parties desire a ruling on the objection prior to trial, the party shall
                   submit the objections and counter summaries or designations to the Court
                   in writing. Any objections shall be made in the same manner as for
                   proposed exhibits. However, in the case of objections to video-taped
                   depositions, the objections shall be brought to the Court's immediate
                   attention to allow adequate time for editing of the deposition prior to trial.

             3.    File objections to any motions in limine, proposed instructions, and voir
                   dire questions submitted by the opposing parties.

             4.    Notify the Court and opposing counsel of requests for separation of
                   witnesses at trial.




                                              6
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 7 of 10 PageID #: 111



 IX.   Other Matters

       None at this time.




                                       7
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 8 of 10 PageID #: 112




 s/ Nathan C. Volheim                           s/ Tameika L. Montgomery
 Nathan C. Volheim, Esq. #6302103               Tameika L. Montgomery, Esq.
 Sulaiman Law Group, Ltd.                       King & Spalding LLP
 Counsel for Plaintiff                          Counsel for Defendant Equifax
                                                Information Services LLC




                                       8
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 9 of 10 PageID #: 113




 ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEPARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY ______________ MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
              _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED
              BY ______________ MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                   ON
              _____________________________. FINAL PRETRIAL CONFERENCE IS
              SCHEDULED FOR ____________________________________ AT
              .M., ROOM                  .


              A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                               AT       .M. COUNSEL SHALL APPEAR:

                                       IN PERSON IN ROOM          ; OR

                                       BY TELEPHONE, WITH COUNSEL FOR
                         INITIATING THE CALL TO ALL OTHER PARTIES AND
                         ADDING THE COURT JUDGE AT (____)
                         ___________________; OR

                                       BY TELEPHONE, WITH COUNSEL
                         CALLING THE JUDGE'S STAFF AT (____)
                         ___________________;




                                       9
Case 1:19-cv-02571-TWP-MJD Document 28 Filed 08/13/19 Page 10 of 10 PageID #: 114



                     DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
                     _____________________

         Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
  Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
  including dismissal or default.

           Approved and So Ordered.




  ________________________                            ___________________________________
  Date                                                U. S. District Court
                                                      Southern District of Indiana




  170601\3886708-1
                                                 10
